          Case 1:18-cr-00373-RJS Document 851 Filed 08/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                                 No. 18-cr-373 (RJS)
                                                                      ORDER
 Tyrell Sumpter,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         At the request of defense counsel, IT IS HEREBY ORDERED THAT the Fatico hearing

scheduled for Thursday, October 7, 2021 is adjourned to Friday, October 8, 2021 at 10:00 am. The

parties shall comply with all other deadlines set forth in the Court’s prior order (Doc. No. 850).



SO ORDERED.

Dated:          August 12, 2021
                New York, New York


                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
